FILE COPY




                                  COURT OF APPEALS
                                   SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                   CLERK
 TERRIE LIVINGSTON                  TIM CURRY CRIMINAL JUSTICE CENTER             DEBRA SPISAK
                                         401 W. BELKNAP, SUITE 9000
JUSTICES                               FORT WORTH, TEXAS 76196-0211             CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                              LISA M. WEST
  ANNE GARDNER                               TEL: (817) 884-1900
  SUE WALKER                                                                    GENERAL COUNSEL
  BILL MEIER                                FAX: (817) 884-1932                  CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                          www.txcourts.gov/2ndcoa



                                         July 28, 2015

    Paul Francis                                       Debra A. Windsor
    P.O. Box 13369                                     Assistant District Attorney
    1178 W. Pioneer Parkway                            401 W. Belknap St.
    Arlington, TX 76013                                Fort Worth, TX 76196-0201
    * DELIVERED VIA E-MAIL *                           * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-15-00148-CR
                                          02-15-00150-CR

                 Trial Court Case Number:      1370580D
                                               1370579D

    Style:       Kyle Christopher HowardJohnson
                 v.
                 The State of Texas

          The appellant’s brief has been filed under the date of Monday, July 27,
    2015 in the above referenced cause.

             The State’s brief is due Wednesday, August 26, 2015.

             You will be notified when a submission date has been set.

                                               Respectfully yours,

                                               DEBRA SPISAK, CLERK


                                               By: Rene Wallace, Deputy Clerk